OFFICE    OF   THE   ATTORNEY             NERAL         OF     TEXAS
                                                      35
                                            AUSTIN
GROVER SELLERS
*rrORNFI GENERIL




Honorable   V. A. Colllnnr,            Prerident
Board OS Regents,   State             Teacherr'      College8            of    Texa8
Living8 ton, Texa8

Dear      Sir8
                                                     OpLnloa    lio.          O-i&




                Ye acknovle
 recent     date,  reading

                   'SCM    trouble    b88
          State      Teach




                                                                   for        the    cument
                                                       18 my opinkul   that
                                                     rdinate    to Dr. Hill
                                                           2hi8 bring8  Up
                                                   hLnk your Ibpwtment .,.




                   '2ndr    Could they collect   their raiarr                        for
                            the current   8onth vhen they are                        dir-
                            mi888d during   the month?

                   “3rd:    In view of their  contract               vhlch end8
                            in 1947, vould dianissal                nov avoid
                            payment of their  monthly               salarie8  fol-
                            loving diSmis8al? *
#oaorable       V.     A.     Colllna,     pade   2




              A 8bilar    que8t!on    va8 ansvered       by our   prevlour      OPlD-
iOn    HO.   0-1735, dated 18 December, 1939, ~addressed             to the Hon-
orable    Jaw38 ci. Ulrcler, at that time President of tfi8 5oard                 OS
Regent6     OS tke  State Tea&err’       College8      of Tcaar.     bl   8UCh
opinion ve oonsldered        the authority      of the 86id Board of’ Regent8
to db8168      a teacher    ewlo~ed    by verbal       contract   by one or the
State Teacbarn'      College8,    the  gzwnds      for   di86ii8861 being
stated    es ‘dlsloyalt~     to tke admtnistzwtive          head of that in-
stltutlon’;      end further    coneld,erI.ag   t.!.e liablllty     of the Etate
ihr the salary      of eucf. dlsui:saeC     te&(;i4i. Icr the balance          of
tte year ren?aLnm        et the time his employnent vos terminated.
t, copy of such oplnlon        IS sttnched     for your convenience.

                Your         first
                                question   asks vbetber   tbs Prssldsnt(of                  the
Ve8t    Texas        State      %3aCktrs
                                     * College)  i.8 authorized   to dlrruiss
an employee           on ground8 of insubordination.

             A reference    to Section   1, Article   26I7, V. A. C. S.,
dL88loae8    that the authoorlty    for enploylng    end dische.rglng em-
ployees    of the State    Teachore * College8    18 vested  in ttc Board
of Rf+gentr,, ratber     than thhs Zndlvidual   President8   of 8UCh in-
8cttUtiOli8,   that Section    reading   a8 fO11Oli8,

                           0 &N'd       Of Be Wit8 Of the st.StO TeacheX'8'
(.      &I.&&         zLar*Ed            lil&l                  Lblllty       OP the
        general     control     and Lge&f”?‘?:l                     5 late Yea&era      1
        Colleges      for vhlte      per8on8 and m~ erect,                 equip  and
        mpalr      build-a;         purchase       libraPies,       fumittwe,       ep-
        paratsw,      fiel   and other necerlrary             supplier;       emplot
        and dlsckutrge       pra8identr         or urine        16,     teacher6s,
        tp8artmtr8       and other 6mPlOY88; an                 lx the salerles
        Of   th9 DW60n6        80 f?UDiO38a.          The principal          of es&
        State Tea he          I College        rhell   nominate l      nnUally     to
        the bOardcOfr~~eat8              8UCh prOf0sSOP8,           te8 cbers , of-
        flcials     and assistants          a8 in bls       opinmion vi11 promote
        the best      Interests       of the lnetltution.’                (Emphasis
        supplied)

            We have been unable      to find any autkorlty     in tke stat-
utes Pelating   t.o the state   ‘I’eechers* College8,    eapo~erln~    the
Fresidents   of such institutions      to employ or disarisa     teachers
sod other employesr    of such lnst.itutlcno.       As et&ted in tl:e
    ,                                                                                                   269



        Hmorable       V.    A.    Colll.ne,     pago   3



                      Artlcl?,   the ?rf.@pal     (or Praefdeat)     of ruch inetl-
        tut1onr 18 8mpwer8a     only tQ -afmllaat~    annually   to the Board OS
        Regente euch pc0f~e0~8,      teacbr8  , offlclole     or aeelstante   a8
        in Me oplx.iion rlll   prmote    th* best lntereete     of the lnetltu-
        t1oA.
                       Your       fleet     pueetloaemuat
                                                     nsceeearily,      tbar8fore,    be
        5.nt.wered    In    the    negative:             the Preeldeat
                                                              that          of the West
        Texas State Teacher-e’ College         iie no authority       to disa2se    em-
        ployees   of that   Laotftution     for any reaeon.        Hovever,    the Board
        of Resents of the Stat8 Teacherr~ Collegoe,               having author1t.y     by
        viPtu8   of Article    2647 (supre)      to employ or dlechoPge        euplgyeer
        of luch lnetltutioae,       does Mu8 the power         to discharge     euch em-
        ployeee,   for f(ood cause* under the general           ruler of law relating
        to pereonal    service    ocmt*Ote.       For further     diecueelon    of thlm
        qui3etloo please    refer   to OUT previous      opinion     Ho. O-1735, and
        to the authorltlee      cited   thewin.      As noted In that oplnlon,
        tbe f'aet 88 to Vhetherr or not the “lnsubordtitlou”                 of th8 aald
,       employwe     legally conetltut88        “good caua8,*     for vhlch the em-
        ployeee   8ay be dlsaleeed,      0381be within the urisdiction            of the
        Board of Reg%nte and prW8nt8           an leaue chic i! l?e cannot undertake
         to pare upon,

                       ‘Itwareoacnd and third quwtiom aray ale0 bo anrvored
        “by refwsnca       to our afor8mentloned  oplnlon Ho, O~lT55, page 2
         ttianof.      Ye held in that oplnl8n   that 68 to 8mp1Oys8B of Stat.0
         Teaohere’     Colleges           dlsnlseed     for    good   caus8,    the State      vould   be
        U&W A0 lirbllfty      for their   Salary for Vbat8vbr   baknC8   l%-
        lined  rt th0 tim the esplayment ~18 temalnated.          mrOrOretn
        you are edvlwa   that    the State vould not bo liable,    r8gnrdless
         of   employment          contmets,    for. the salaries    of the employees  men-
         tioned Ln your            letter,  from the dak      of the tepinatlon    of their
         emploglwnt, if            luah tkwdaatlcu vae for good cauee.
                        Trusty            that   YO have      eetiefaetorlly      ansvar8d      your
         queetione,         ~8 r8Ptaln,

                                                                       Very    truly   your8

                                                                       ATTORRtir GEEiRAL OF TIC’AS




         liBB/JCP
         Rncroeur8--1